Head, Justice.
Charlie Williams was convicted in the City Court of Savannah on an accusation which charged that he operated a power-drawn net in Warsaw Sound in violation of the Code, § 45-512. The bill of exceptions assigns error on the judgment overruling his demurrer to the accusation, and the judgment denying his motion for new trial. Held:
1. Ground 2 of the demurrer alleges that the statute (Code, § 45-512) violates the “due process” clause of the Federal Constitution, and art. 1, sec. 1, pars. 2, 3, and 25 of the State Constitution (Code, Ann. §§ 2-102, 2-103, and 2-125). “When a citizen is accorded a trial in a court of justice according to the modes of procedure applicable to all cases of a similar kind, it can not be said that he has been denied ‘due process of law.’ The demurrer to the indictment in this case does not point out any such denial, and the demurrer on this ground was properly overruled.” Arthur v. State, 146 Ga. 827 (92 S. E. 637); Lamar v. Prosser, 121 Ga. 153 (48 S. E. 977); Frank v. State, 142 Ga. 741 (83 S. E. 645, L.R.A. 1915 D, 817).
2. Ground 1 of the demurrer, and the motion for new trial (containing only the usual general grounds), are not argued or insisted upon by the plaintiff in error, and will be treated as abandoned.

Judgment affirmed.


All the Justices concur.

Aaron Kravitch, for plaintiff in error.
Andrew J. Ryan Jr., Solicitor-General, Sylvan A. Garjunkel, Herman W. Coolidge, contra.